DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed January 24, 2022.  

Claims 1-10 are allowable. Claims 11-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I and II, as set forth in the Office action mailed on July 20, 2021, is hereby withdrawn and claims 11-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-12 are currently pending wherein claims 1-10 read on a composition and claims 11-12 read on a composition.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: West et al (US 2012/0058174).

Summary of claim 1:
A composition comprising:
a hydrogel matrix comprising a plurality of layers, each layer comprising a cross-linked polymer network formed from a photosensitive polymer having a molecular weight greater than 2,000 Daltons, wherein the hydrogel matrix has an elastic modulus ranging from about 1 kilopascal to about 200 kilopascals;
a first elongated void in the hydrogel matrix providing a first tubular channel;
a second elongated void in the hydrogel matrix providing a second tubular channel; 
wherein the first tubular channel and the second tubular channel are perfusable; 
wherein the first tubular channel does not intersect the second tubular channel; and 
wherein the second tubular channel interpenetrates the first tubular channel.

Summary of claim 11:
A composition comprising:
a hydrogel matrix comprising a plurality of layers, each layer comprising a cross-linked polymer network formed from a photosensitive polymer having a molecular weight greater than 2,000 Daltons, wherein the hydrogel matrix has an elastic modulus ranging from about 1 kilopascal to about 200 kilopascals and is porous.

West teaches a vasculature (abstract) formed from hydrogels containing PEG (polyethylene glycol) (0034) wherein some of the void spaces are parallel (abstract figure) (reading on not intersecting).  However, West does not teach or fairly suggest the claimed composition wherein the polymer has a molecular weight of greater than 2,000 Daltons, wherein the hydrogel matrix has an elastic modulus from 1 to 200 kilopascals, and, with regards to claim 1, wherein the first tubular channel does not intersect with the second tubular channel and the second tubular channel interpenetrates the first tubular channel.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763